914 F.2d 1526
In re Donald L. RICHARD, Sr., Petitioner.
No. 90-8358.
United States Court of Appeals,
Sixth Circuit.Submitted Oct. 2, 1990.Decided Oct. 5, 1990.

Donald L. Richard, Sr., Grafton, Ohio, pro se.
Before JONES and WELLFORD, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
The petitioner, an Ohio inmate, seeks a writ of mandamus directing the district court to return to him a file stamped copy of the notice of appeal he filed in Richard v. Wells, et al., Dist. No. 90-CV-610.  In response, the district court has submitted a copy of its docket sheet and a letter setting forth the procedural history of the above case.  It discloses the action was dismissed as frivolous on May 24, 1990.  The petitioner's notice of appeal was filed on July 13, 1990.  That appeal is now docketed with this Court as Case No. 90-3657.


2
The remedy of mandamus is a drastic one, to be invoked only in extraordinary situations where the petitioner can show a clear and indisputable right to the relief sought.  Will v. Calvert Fire Insurance Co., 437 U.S. 655, 661-62, 98 S.Ct. 2552, 2556-57, 57 L.Ed.2d 504 (1978);  Kerr v. United States District Court, 426 U.S. 394, 402-03, 96 S.Ct. 2119, 2123-24, 48 L.Ed.2d 725 (1976).  We conclude the petitioner has not made such a showing in this case.  Although the petitioner was granted leave to proceed in the district court as a pauper, that status waives only "prepayment of fees and costs and security...."  28 U.S.C. Sec. 1915(a).  It does not give the litigant a right to have documents copied and returned to him at government expense.


3
It therefore is ORDERED that the petition for a writ of mandamus is denied.